182 S.W.3d 715 (2006)
Donnie W. SUTTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86186.
Missouri Court of Appeals, Eastern District, Division One.
January 24, 2006.
Amanda R. Schehr, St. Louis, MO, for appellant.
*716 Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Donnie W. Sutton, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues his counsel was ineffective in failing to inform him prior to his guilty plea that the plea agreement required him to plead guilty to armed criminal action.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).